I agree that the statements of law contained in the first two syllabus points are correct and that they apply to the facts as disclosed by the record. I also agree to the expression in the third syllabus point as a correct statement of an abstract rule of law; but I challenge its application to the facts of this case on the question of the amount of compensatory damages. For this reason, and as the judgment of reversal is based solely on that point, I dissent.
The case was fairly tried in the circuit court and this Court has found, upon a careful review, that on all material questions, except the amount of compensatory damages found by the jury, no prejudicial error occurred. The ascertainment of those damages, which are indeterminate in character and amount, is peculiarly the province of the jury, and this Court should rarely disturb its finding. Yuncke v. Welker, 128 W. Va. 299,36 S.E.2d 410. The rule is firmly established in this jurisdiction that when the damages are unliquidated and indeterminate, as here, to warrant the action of the Court in disturbing a verdict of a jury because of the amount awarded, the verdict must evince passion, prejudice, partiality or corruption, upon the part of the jury, or that the jury entertained a mistaken view of the case. Holt v. Otis ElevatorCompany, 78 W. Va. 785, 90 S.E. 333, L.R.A. 1917A, 1194; *Page 28 Morris v. Baltimore  Ohio Railroad Company, 107 W. Va. 181,147 S.E. 759; Floyd v. Chesapeake  Ohio Railway Company,112 W. Va. 66, 164 S.E. 28. I find no indication that the jury, in fixing the amount of the damages in this case, was influenced by, or its verdict was based upon, any of these elements, conditions, or considerations.
The case is one in which punitive or exemplary damages, under the pleadings and the evidence, were recoverable. The majority opinion concedes this. It finds no fault with the amount of the award of punitive damages of $2,000.00. It does not criticise or condemn that award as not bearing a reasonable proportion to the amount of compensatory damages which the jury ascertained. It vacates the finding of the total damages awarded in the amount of $5,000.00, which embraced the findings of $3,000.00 compensatory damages and $2,000.00 punitive damages, solely because it entertains the idea that the jury was misled by a mistaken view of the case. In my opinion, and with deference, the majority of this Court, not the trial jury, is the authority that adopts the wrong view. The personal idea of the majority, on the quantum of damages alone, should not supersede that of the jury who saw and heard the witnesses and whose finding was approved by the trial judge. This Court should not set aside a verdict so found simply because its members, if sitting as jurors, would not have been willing to assess an amount of compensatory damages of $3,000.00. See Vest v.Chesapeake  Ohio Railway Company, 117 W. Va. 457,187 S.E. 358; Corrick v. Western Maryland Railway Company, 79 W. Va. 592,91 S.E. 458.
The majority opinion refers, in some detail, to items of compensatory damages. It mentions in particular the cost of medical services of $2.50 and the loss of wages of $16.80. It also adverts to the physical injuries, characterized as "slight", which consisted of pain from the assault, a stiff neck and some scratches on the plaintiff's leg, and emphasizes that the pain associated with the stiffness in her neck caused a loss of employment of only two days and that the condition of her neck lasted only one week. *Page 29 
These items are, of course, relatively insignificant, and no contention to the contrary is anywhere advanced. The claim of the plaintiff, however, as recognized in the majority opinion, is chiefly for damages for terror, mental anguish and humiliation caused by the assault. By its verdict the jury indicated its belief that the defendant committed the assault in the manner described and testified to by the plaintiff and on that point, upon conflicting evidence, its finding may not be disturbed or ignored. The attack of the defendant, according to the testimony of the plaintiff and other witnesses, excited and upset her, caused her to cry, and made her very nervous. Shock and humiliation naturally follow such an experience, and the extent of the damage which results is difficult to ascertain. The effect which they produce may not be objective and tangible, but subjective and intangible. A woman subjected to an assault of the nature described by the plaintiff may suffer serious and substantial damage without any accompanying discernible physical injury.
The jury saw this young woman and heard her testify. It observed her acts and conduct while she was present at the trial. It was its province, from all the facts and circumstances proved in the case, to determine the extent of the shock and the humiliation which she experienced as a result of the conduct of the defendant, its effect upon her, and its duration, and to fix the amount of the resultant damages which she sustained. In my opinion the evidence and the fair and reasonable inferences which arise from it amply support the jury's award of compensatory damages. From the evidence I can not say that the amount ascertained as compensation was excessive or that in fixing the amount the jury was misled by any mistaken view of the case. Neither am I willing to substitute any personal view of my own, based solely upon a printed record, for that of the jury which observed the witnesses and heard them testify. Accordingly, I would approve the award of compensatory damages, confirm the verdict, and affirm the judgment of the trial court.
I am authorized to say that Judge Fox concurs in this dissent. *Page 30